DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/414,893 filed on 6/23/2021 with effective filing date 1/2/2019. Claims 1-3 & 5-15 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-3, 7-12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. Algorithm description for Versatile Video Coding and Test Model 3 (VTM 3) (IDS) in view of He et al. US 2017/0289566 A1 (IDS) in view of Park et al. US 2016/0330467 A1. 
Per claims 1, 10 & 15, Chen et al. discloses an image decoding method performed by a decoding apparatus, the method comprising: deriving a reference block based on a motion shift (page 27, sec.3.4.4, e.g. VTM supports the subblock-based temporal motion vector prediction (SbTMVP) method. Similar to the temporal motion vector prediction (TMVP) in HEVC, SbTMVP uses the motion field in the collocated picture to improve motion vector prediction and merge mode); determining availability of a subblock temporal motion vector predictor (sbTMVP) candidate for a current block, based on whether the reference block is a current picture referencing (CPR) block (page 27, sec.3.4.4, e.g. whereas TMVP fetches the temporal motion vectors from the collocated block in the collocated picture (the collocated block is the bottom-right or center block relative to the current CU), SbTMVP applies a motion shift before fetching the temporal motion information from the collocated picture); 
Chen et al. fails to explicitly discloses the remaining limitations of claim 1, 10 & 15. 
He et al. however discloses deriving motion information for subblocks of the current block based on a case where the sbTMVP candidate is available (para: 06 & 52, e.g. the video bitstream 202 may be unpacked and/or entropy decoded at entropy decoding unit 208; the coding mode and/or prediction information used to encode the video bitstream may be sent to the spatial prediction unit 260 (e.g., if intra coded) and/or the temporal prediction unit 262 (e.g., if inter coded) to form a prediction block); 
generating predicted samples based on the motion information for the subblocks of the current block (para: 11, e.g. the prediction unit is provided with an index identifying the predictor from within the identified set of merge candidates. In some such embodiments, the predictive vector is added to the list of merge candidates only after a determination is made that the predictive vector is valid and unique. In some embodiments, the list of merge candidates further includes at least one derived block vector); and generating a reconstructed picture based on the predicted samples, wherein based on a case where a first reference picture to which the reference block refers and a second reference picture in which the reference block is positioned are the same (para: 53, e.g. the residual transform coefficients may be sent to an inverse quantization unit 210 and an inverse transform unit 212 to reconstruct the residual block. The prediction block and the residual block may be added together at 226; the reconstructed block may go through in-loop filtering 266 before it is stored in reference picture store 264).
Therefore, in view of disclosures by He et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chen et al. and He et al.  in order to identify a candidate block vector for prediction of a first video block. The first video block is in a current picture. The candidate block vector is a second block vector used for prediction of a second video block in a temporal reference picture. 
Chen et al. and He et al. fails to explicitly teach it is determined that the reference block is the CPR block, wherein based on the reference block being the CPR block, it is determined that the sbTMVP candidate is not available.
Park et al. however teaches it is determined that the reference block is the CPR block, wherein based on the reference block being the CPR block, it is determined that the sbTMVP candidate is not available (para: 307-309, e.g. The inter prediction module 2100 derives motion information on the current sub prediction unit. The inter prediction module 2100 may determine whether the sub prediction unit of the reference block corresponding to the current sub prediction unit has motion information (S2340); in case the sub prediction unit of the reference block is the last sub prediction unit, the inter prediction module 2100 may terminate the process of deriving motion information on the current block. Unless the sub prediction unit of the reference block is the last sub prediction unit, it goes to a next sub prediction unit of the current block to continue to derive motion information (S2330)).  
Therefore, in view of disclosures by He et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chen et al., He et al. and Park et al. in order to enable inducing motion information of the coding/decoding target block so as to remove data dependency. The method enables improving video encoding/decryption efficiency by using motion information of the reference block. 
Per claims 2 & 11, He et al. further teaches the image decoding method of claim 1, wherein based on a case where an inter prediction mode is not applied to the reference block or the first reference picture to which the reference block refers and the second reference picture in which the reference block is positioned are the same, it is determined that the sbTMVP candidate is not available.
Per claims 3 & 12. The image decoding method of claim 1, wherein based on a case where an inter prediction mode is applied to the reference block and the first reference picture to which the reference block refers and the second reference picture in which the reference block is positioned are not the same, it is determined that the sbTMVP candidate is available.
Per claim 7, Chen et al. further teaches the image decoding method of claim 1, further comprising: constructing a motion information candidate list for the current block, wherein based on a case where the sbTMVP candidate is available, the sbTMVP candidate is included in the motion information candidate list, and wherein based on a case where the sbTMVP candidate is not available, the sbTMVP candidate is excluded from the motion information candidate list (page 27-28, sec. 3.4.4, e.g. a combined sub-block based merge list which contains both SbTVMP candidate and affine
merge candidates is used for the signalling of sub-block based merge mode. The SbTVMP mode is
enabled/disabled by a sequence parameter set (SPS) flag. If the SoTMVP mode is enabled, the SoTMVP predictor is added as the first entry of the list of sub-block based merge candidates, and followed by the affine merge candidates).
Per claim 8, Chen et al. further teaches The image decoding method of claim 1, wherein the deriving of the reference block comprises: deriving a motion vector from a spatial neighboring block of the current block; performing a motion shift to a position indicated by the motion vector of the spatial neighboring block based on a position of a center sample of the current block; and deriving the reference block based on the motion-shifted position (page 27-28, sec. 3.4.4, e.g. the SbTVMP process is illustrated in Figure 26. SoTMVP predicts the motion vectors of the sub-CUs within the current CU in two steps. In the first step, the spatial neighbors in Figure 26 (a) are examined in the order of Al, B1, BO and AO… the motion shift to be applied. If no such motion is identified from the spatial neighbors, then the motion shift is set to (0, 0). In the second step, the motion shift identified in Step 1 is applied (i.e. added to the current block’s coordinates) to obtain sub-CU-level motion information (motion vectors and reference indices) from the)
Per claim 9, Chen et al. further teaches the image decoding method of claim 8, wherein the spatial neighboring block is a left neighboring block positioned at a left of the current block, and wherein the motion vector of the spatial neighboring block is a motion vector derived from the left neighboring block based on whether the left neighboring block is available (page 27-28, sec. 3.4.4, e.g. the SbTVMP process is illustrated in Figure 26. SoTMVP predicts the motion vectors of the sub-CUs within the current CU in two steps. In the first step, the spatial neighbors in Figure 26 (a) are examined in the order of Al, B1, BO and AO… the motion shift to be applied. If no such motion is identified from the spatial neighbors, then the motion shift is set to (0, 0). In the second step, the motion shift identified in Step 1 is applied (i.e. added to the current block’s coordinates) to obtain sub-CU-level motion information (motion vectors and reference indices) from the).

Allowable Subject Matter
6.	Claims 5-6 & 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chen et al. US 2018/0288430 A1, e.g. aspects of the disclosure provide a video coding method for processing a current prediction unit (PU) with a sub-PU temporal motion vector prediction (TMVP) mode. The method can include receiving the current PU including sub-PUs, determining an initial motion vector that is a motion vector of a spatial neighboring block of the current PU.
	Chen et al. US 11,368,713 B2, e.g. a method of subblock-based temporal motion vector prediction is performed at a computing device. The computing device acquires a video bitstream including data associated with multiple encoded pictures. While decoding a current picture in the video bitstream, the computing device selects, according to syntax elements signaled in the video bitstream, one reference picture as a collocated picture of the current picture. 
	Zhang et al. US 2018/0255316 A1, e.g. a method and apparatus for encoding or decoding a motion vector (MV) of a current block of a current picture using advanced temporal motion vector prediction are disclosed. At least two collocated pictures are selected from a set of reference pictures of the current picture. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485